Exhibit 10.2

SECOND AMENDMENT dated as of March 31, 2014 (this “Amendment”) to the Credit
Agreement dated as of May 20, 2011 (as amended by the First Amendment dated as
of May 15, 2012, and as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among NEWMONT MINING CORPORATION (the
“Borrower”), the Lenders party thereto and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

WHEREAS, in accordance with Section 2.21 of the Credit Agreement, the Borrower
hereby requests (a) an extension of the Maturity Date from May 22, 2017 to
March 31, 2019 (such date, the “Extended Maturity Date”), (b) changes to the
Applicable Rate to be applied in determining the interest payable on Loans of,
and fees payable under the Credit Agreement to, Lenders consenting to extend
their Commitments to such Extended Maturity Date and any Replacement Lender and
(c) certain other amendments to the terms of the Credit Agreement, in each case
as set forth below; and

WHEREAS this Amendment is a Maturity Date Extension Request contemplated by
Section 2.21(a) of the Credit Agreement;

NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. (a) Capitalized terms used but not otherwise defined
herein (including in the recitals hereto) have the meanings assigned to them in
the Credit Agreement.

(b) The Commitments outstanding immediately prior to the Amendment Effective
Date (as defined below) are referred to herein as “Existing Commitments” and the
Revolving Loans, if any, outstanding immediately prior to the Amendment
Effective Date are referred to herein as “Existing Revolving Loans”.

SECTION 2. Regarding the Extended Commitments. (a) On the terms and subject to
the conditions set forth herein, effective as of the Amendment Effective Date,
each Lender (including any Replacement Lender) reflected as having a Commitment
on Schedule A hereto (an “Extending Lender”) agrees that the Maturity Date with
respect to all of its Commitments reflected on such Schedule (including all the
Assigned Commitments of any Replacement Lender) shall be extended to the
Extended Maturity Date (the “Extended Commitments”) and that the maturity date
of all the Existing Revolving Loans of each Extending Lender (including in the
case of each Replacement Lender, any Existing Revolving Loans acquired pursuant
to Assigned Commitments as contemplated by Section 2(c) below), shall be
extended to the Extended Maturity Date (such Revolving Loans, the “Extended
Revolving Loans”).



--------------------------------------------------------------------------------

(b) The initial Interest Period applicable to each Extended Revolving Loan that
is a Eurodollar Loan shall be the then-current Interest Period applicable to the
Existing Revolving Loan that has been extended, and the Applicable Rate for such
Loan shall be as set forth in Section 3 for periods on and after the Amendment
Effective Date.

(c) Any Lender that is a Declining Lender with respect to all or any portion of
its Existing Commitment, as contemplated by Section 2.21(b) of the Credit
Agreement, will be and is hereby required by the Borrower to assign such portion
of its Existing Commitment that it has not elected to extend (each such portion,
an “Assigned Commitment”), along with a proportionate amount of its Existing
Revolving Loans, to a Lender or other financial institution that agrees to
extend the Maturity Date of the Assigned Commitment (a “Replacement Lender”) in
accordance with the provisions of Sections 2.19(b) and 9.04 of the Credit
Agreement. Schedule B hereto sets forth the amount of Existing Commitments of
each Declining Lender, if any, to be assigned to Replacement Lenders and the
amount of the Assigned Commitment to be assumed by each Replacement Lender. Each
such assignment shall be consummated on the Amendment Effective Date, and on
such date the Replacement Lender and the Borrower shall pay to the
Administrative Agent, for the account of such Declining Lender, the amounts
required to be paid to such Declining Lender by Section 2.19(b) of the Credit
Agreement in connection with such assignment. If the Existing Commitments of any
Lender that is also a Declining Lender shall have been extended pursuant to
Section 2(a) in part but not in whole, the assignment to a Replacement Lender of
Existing Revolving Loans not attributable to the Extended Commitments shall be
effected ratably among the Borrowings of Existing Revolving Loans held by such
Extending Lender immediately prior to giving effect to such extension, with each
Revolving Loan transferred in connection with the Assigned Commitment being of
the same Type and having the same Interest Period as the corresponding Existing
Revolving Loan being extended. For all purposes hereof, a Replacement Lender
shall be deemed to be an Extending Lender and any Assigned Commitment shall
constitute an Extended Commitment.

(d) Each of JPMorgan Chase Bank, N.A., in its capacities as Administrative
Agent, Swingline Lender and an Issuing Bank, and U.S. Bank, National Association
and BNP Paribas, each in its capacity as an Issuing Bank, hereby consents to
this Amendment and confirms that each Replacement Lender not already a Lender
under the Credit Agreement prior to the Amendment Effective Date is satisfactory
to it and each such Issuing Bank agrees that the Extended Maturity Date shall
apply to it and Letters of Credit issued by it for purposes of Section 2.06(c)
of the Credit Agreement.

(e) None of the transactions set forth in this Section 2 constitutes, or shall
be deemed to be, a payment, prepayment, termination or novation of any Existing
Revolving Loan or Existing Commitment unless specifically set forth herein, it
being understood that this Section 2 merely effects a modification of the
maturity and certain other terms of the Existing Revolving Loans and Existing

 

2



--------------------------------------------------------------------------------

Commitments made and outstanding under the Credit Agreement and the assignment
of the Existing Revolving Loans and Existing Commitments of each Declining
Lender to the Replacement Lenders, and that such Revolving Loans and Commitments
shall continue to be in effect and outstanding under the Credit Agreement on the
terms and subject to the conditions set forth herein and therein.

SECTION 3. Amendment of the Credit Agreement. Effective as of the Amendment
Effective Date, the Credit Agreement is hereby amended as follows:

(a) The following definitions are added in the appropriate alphabetical order to
Section 1.01 of the Credit Agreement:

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and the United Kingdom Bribery Act of 2010, as amended.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person that is named as a
“specially designated national and blocked person” on the most current list
published by OFAC at its official website or any replacement website or other
replacement official publication of such list or (b) any Person operating,
organized or resident in a Sanctioned Country.

“Sanctions” means comprehensive economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State, or
(b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.

“Second Amendment” means the Second Amendment to the Credit Agreement dated as
of March 31, 2014, among the Borrower, the Lenders party thereto, the Issuing
Banks, the Swingline Lender and the Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Second Amendment Effective Date” shall have the meaning assigned to the term
“Amendment Effective Date” in the Second Amendment.

“Second Reaffirmation Agreement” means the Second Reaffirmation Agreement dated
as of March 31, 2014, between the Guarantor and the Administrative Agent.

(b) The definition of the term “Applicable Rate” set forth in Section 1.01 of
the Credit Agreement is deleted in its entirety and replaced with the following:

“Applicable Rate” means, for any day, with respect to the facility fees, any
Eurodollar Revolving Loan, any ABR Revolving Loan, any Financial Letter of
Credit participation fee or any Performance Letter of Credit participation fee,
the applicable rate per annum set forth under “Facility Fee”, “LIBOR Margin”,
“ABR Margin”, “Financial LC Participation Fee” or “Performance LC Participation
Fee”, as the case may be, based upon the ratings by Moody’s and S&P applicable
on such date to the Index Debt:

 

Rating

(Moody’s, S&P)

  

Facility Fee

(% per annum)

   

LIBOR Margin

(% per annum)

   

ABR Margin

(% per annum)

   

Financial LCs

(% per annum)

   

Performance LCs

(% per annum)

 

Category 1

A/A2 or higher

     0.075 %      0.80 %      0.000 %      0.80 %      0.40 % 

Category 2

A-/A3

     0.10 %      0.90 %      0.000 %      0.90 %      0.45 % 

Category 3

BBB+/Baa1

     0.15 %      1.000 %      0.000 %      1.00 %      0.50 % 

Category 4

BBB/Baa2

     0.20 %      1.20 %      0.20 %      1.20 %      0.60 % 

Category 5

BBB-/Baa3 or lower (or unrated)

     0.25 %      1.40 %      0.40 %      1.40 %      0.70 % 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, (a) until and including June 30,
2015, the Applicable Rate shall be based on the lower of the two ratings unless
one of the two ratings is more than one Category lower than the other, in which
case the Applicable Rate shall be determined by reference to the Category next
above that of the lower of the two ratings and (b) after June 30, 2015, the
Applicable Rate shall be based on the higher of the two ratings unless one of
the two ratings is more than one Category lower than the other, in

 

4



--------------------------------------------------------------------------------

which case the Applicable Rate shall be determined by reference to the Category
next below that of the higher of the two ratings and (iii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall be changed (other than as a result of a change in the rating system
of Moody’s or S&P), such change shall be effective as of the date on which it is
first announced by the applicable rating agency. Each change in the Applicable
Rate shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. If the rating system of Moody’s or S&P shall change, or if
either such rating agency shall cease to be in the business of rating corporate
debt obligations, the Borrower and the Administrative Agent shall negotiate in
good faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.

(c) The definition of the term “Arranger” set forth in Section 1.01 of the
Credit Agreement is deleted in its entirety and replaced with the following
text: ““Arrangers” means J.P. Morgan Securities LLC, BMO Capital Markets, The
Bank of Tokyo-Mitsubishi UFJ, Ltd., BNP Paribas, Citigroup Global Markets Inc.,
Credit Suisse Securities (USA) LLC, HSBC Securities (USA) Inc., Mizuho Bank
(USA), The Royal Bank of Scotland plc, Canada Branch and Sumitomo Mitsui Banking
Corporation, each in its capacity as joint lead arranger and joint bookrunner
for the credit facilities provided for herein.” All references to the term
“Arranger” are hereby changed to the term “Arrangers” unless context requires
otherwise.

(d) The definition of the term “Change in Law” set forth in Section 1.01 of the
Credit Agreement is amended by deleting the proviso thereof and replacing such
proviso with the following:

“provided that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, be deemed
to be a “Change in Law”, regardless of the date enacted, adopted, promulgated or
issued”.

(e) The definition of the term “Disclosed Matters” set forth in Section 1.01 of
the Credit Agreement is amended by replacing the text “in the Form 10-Q of the
Borrower, in respect of its fiscal quarter ended March 31, 2011” with the text
“in the Form 10-K of the Borrower, in respect of its fiscal year ended
December 31, 2013”.

 

5



--------------------------------------------------------------------------------

(f) The definition of the term “Environmental Laws” set forth in Section 1.01 of
the Credit Agreement is amended by inserting the following text at the end
thereto “relating to the foregoing”.

(g) The definition of the term “Excluded Taxes” set forth in Section 1.01 of the
Credit Agreement is amended by deleting the text “solely” from clause
(a) thereof, by deleting the text “or” from the end of clause (b) thereof, by
deleting the text “(including FATCA)” from clause (c) thereof, by deleting the
proviso at the end of clause (c) thereof, by inserting the text “and” at the end
of clause (c) thereof and by inserting the following text as new clause
(d) thereof “(d) any withholding Taxes imposed under FATCA”.

(h) The definition of the term “FATCA” set forth in Section 1.01 of the Credit
Agreement is deleted in its entirety and replaced with the following text:
““FATCA” means Sections 1471 through 1474 of the Code, as of the Second
Amendment Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
intergovernmental agreements entered into thereunder and any agreements entered
into pursuant to Section 1471(b) of the Code.”.

(i) The definition of the term “FCPA” set forth in Section 1.01 of the Credit
Agreement is deleted in its entirety.

(j) The definition of the term “Issuing Bank” set forth in Section 1.01 of the
Credit Agreement is amended by replacing the text “, (iii) Deutsche Bank AG New
York Branch and (iv)” with the text “and (iii)”.

(k) The definition of the term “LIBO Rate” set forth in Section 1.01 of the
Credit Agreement is amended to read as follows:

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page displaying
Intercontinental Exchange Benchmark Administration Ltd. Rates (or on any
successor or substitute page on such screen) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits in the London interbank market with a maturity
comparable to such Interest Period. In the event that such rate does not appear
on such page (or on any successor or substitute page on such screen or otherwise
on such screen), the “LIBO Rate” shall be determined by reference to such other
comparable publicly available service for displaying interest rates applicable
to dollar deposits in the London interbank market as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

6



--------------------------------------------------------------------------------

(l) The definition of the term “Loan Document” set forth in Section 1.01 of the
Credit Agreement is amended by inserting the text “, the Second Amendment, the
Second Reaffirmation Agreement” immediately following the text “the
Reaffirmation Agreement”.

(m) The definition of the term “Maturity Date” set forth in Section 1.01 of the
Credit Agreement is amended by replacing the text “May 22, 2017” with “March 31,
2019”.

(n) The definition of the term “OFAC” set forth in Section 1.01 of the Credit
Agreement is deleted in its entirety.

(o) Schedule 2.01 to the Credit Agreement is replaced by the Schedule with the
same designation attached as Schedule A hereto.

(p) Section 2.10(e) of the Credit Agreement is amended by deleting the text
“order of the” immediately following the text “in such form payable to the” and
by deleting the text “or, if such promissory note is a registered note, to such
payee” immediately following the text “payee named therein (”.

(q) Section 2.15(a) of the Credit Agreement is amended by deleting the text “and
(B) Excluded Taxes on gross or net income, profits or revenue (including value
added or similar Taxes)” and replacing such text with the following text “,
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” and (C) Connection Income Taxes”.

(r) Section 2.15(b) of the Credit Agreement is amended by inserting the
following text at the end thereto “, but only to the extent that such Lender has
generally requested such compensation from similarly situated borrowers”.

(s) Section 2.16(e) of the Credit Agreement is amended by inserting the
following text “(excluding loss of anticipated profit)” immediately following
the text “in any such event, the Borrower shall compensate each Lender for the
loss, cost and expense”.

(t) Section 2.17(c) of the Credit Agreement is amended by deleting the text
“Indemnified” immediately following the text “after any payment of”.

(u) Article III of the Credit Agreement is amended by deleting Sections 3.14 and
3.15 in their entirety and replacing them with the following:

SECTION 3.14. Anti-Corruption Laws and Sanctions. None of (a) the Borrower, any
Subsidiary or to the knowledge of the Borrower or such Subsidiary any of their
respective directors, officers or employees, or (b) to the knowledge of the
Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by the Credit Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

 

7



--------------------------------------------------------------------------------

(v) Section 5.01(a) of the Credit Agreement is amended by inserting the text
“, other than any exception solely as a result of (x) an upcoming maturity date
under any Indebtedness occurring within one year from the time such opinion is
delivered or (y) any potential inability to satisfy any financial maintenance
covenant on a future date or in a future period” immediately following the text
“as to the scope of such audit”.

(w) Section 5.01(d) of the Credit Agreement is amended by inserting the text
“(i)” immediately following the text “under clause (a) above,” and inserting the
following text at the end thereto: “and (ii) a certificate of a Financial
Officer setting forth any Non-Recourse Indebtedness outstanding as of the last
day of such period”.

(x) Article VI of the Credit Agreement is amended by adding a new Section 6.04
to read as follows:

SECTION 6.04. Anti-Corruption Laws. The Borrower will not request any Borrowing
or Letter of Credit, and the Borrower shall not use, and shall take reasonable
steps to ensure that none of its Subsidiaries and its or their respective
directors, officers, employees and agents shall use, the proceeds of any
Borrowing or Letter of Credit (A) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, or (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country.

(y) Article VII(f) of the Credit Agreement is amended by inserting “(other than
Non-Recourse Indebtedness)” after the first reference to “Material Indebtedness”
therein.

(z) Articles VII (g) of the Credit Agreement is amended by inserting “(other
than Non-Recourse Indebtedness)” after (A) the reference to “any Material
Indebtedness” in clause (i) thereof, and (B) the first reference to “any
Material Indebtedness” in clause (ii) thereof.

(aa) Section 9.01(b) of the Credit Agreement is amended by replacing the text
“JPMorgan Chase Bank, N.A. Loan and Agency Services Group, 1111 Fannin, 10th
Floor, Houston, Texas 77002, Attention of Leslie Hill (Telecopy No.
(713) 427-6307)” with the text “JPMorgan Chase Bank, N.A. Loan and Agency
Services Group, 500 Stanton Christiana Road, 3/Ops2, Newark, DE 19713, Attention
of Rea Seth (Telecopy No. (302) 634-4712)”.

(bb) Section 9.03(a)(iii)(1) of the Credit Agreement is amended by (i) inserting
the text “, the Administrative Agent, the Arrangers” immediately following the
text “represent all Issuing Banks” appearing therein and (ii) inserting the text
“(taken together)” immediately following the text “and all Lenders” appearing
therein.

 

8



--------------------------------------------------------------------------------

(cc) Section 9.03(b)(iii)(A) of the Credit Agreement is amended by inserting the
text “, bad faith” immediately following the text “gross negligence” appearing
therein.

(dd) Section 9.04(c) of the Credit Agreement is amended by inserting the text
“(as to its own interest)” immediately following the text “available for
inspection by the Borrower, any Issuing Bank and any Lender” appearing therein.

(ee) Section 9.04(e) of the Credit Agreement is amended by inserting the
following text at the end thereto “For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.”.

(ff) Section 9.04(g) of the Credit Agreement is amended by inserting the text
“or other central bank” immediately following the text “Federal Reserve Bank”
appearing therein.

(gg) Section 9.13 of the Credit Agreement is amended by replacing the text “it
is required to obtain” with the text “it may be required to obtain”.

(hh) Article IX of the Credit Agreement is amended by adding a new Section 9.15
to read as follows:

SECTION 9.15. No Fiduciary Relationship. The Borrower, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Borrower
and the Subsidiaries, on the one hand, and the Administrative Agent, the
Lenders, the Issuing Banks and their Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Administrative Agent, the Lenders, the Issuing
Banks or their Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications. The Administrative
Agent, the Arrangers, the Lenders, the Issuing Banks and their Affiliates may be
engaged, for their own accounts or the accounts of customers, in a broad range
of transactions that involve interests that differ from those of the Borrower
and the Subsidiaries, and none of the Administrative Agent, the Arrangers, the
Lenders, the Issuing Banks or their Affiliates has any obligation to disclose
any of such interests to the Borrower or any of the Subsidiaries. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it or any of the Subsidiaries may have against the Administrative Agent, the
Arrangers, the Lenders, the Issuing Banks and their Affiliates with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

Except as set forth above, all schedules and exhibits to the Credit Agreement,
in the forms thereof immediately prior to the Amendment Effective Date, will
continue to be schedules and exhibits to the Credit Agreement as amended hereby.

 

9



--------------------------------------------------------------------------------

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower hereby represents and warrants to the
Administrative Agent and the Lenders that:

(a) (x) the transactions set forth herein are within the Borrower’s corporate
powers and have been duly authorized by all necessary corporate and, if
required, stockholder action and (y) this Amendment has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;

(b) on the Amendment Effective Date and immediately after giving effect to this
Amendment, no Default has occurred or is continuing; and

(c) on and as of the Amendment Effective Date, all representations and
warranties of the Borrower set forth in the Credit Agreement are (other than the
representations and warranties set forth in Sections 3.04(b) and 3.06 and except
as expressly provided in the last sentence of Section 3.12) be true and correct
in all material respects (except to the extent expressly made as of another
date, in which case such representations and warranties were true and correct in
all material respects as of such other date).

SECTION 5. Effectiveness. This Amendment shall become effective as of the first
date (the “Amendment Effective Date”) on which each of the following conditions
has been satisfied:

(a) The Administrative Agent shall have received counterparts hereof (including
consents hereto, if applicable) duly executed and delivered by the Borrower and
Lenders collectively representing the Required Lenders, each Extending Lender
(including each Replacement Lender), the Swingline Lender, each Issuing Bank and
the Administrative Agent.

(b) The conditions set forth in paragraphs (a) and (b) of Section 4.02 of the
Credit Agreement shall be satisfied on and as of the Amendment Effective Date
and the Administrative Agent shall have received a certificate by the President,
a Vice President or a Financial Officer of the Borrower, dated the Amendment
Effective Date, to such effect.

(c) The Administrative Agent shall have received such customary documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower and
the Guarantor and the authorization of the transactions contemplated hereby by
the Borrower and the Guarantor, all in form and substance reasonably
satisfactory to the Administrative Agent.

 

10



--------------------------------------------------------------------------------

(d) The Guarantor shall have entered into a reaffirmation agreement in form and
substance reasonably satisfactory to the Administrative Agent.

(e) The assignment and assumption of the Assigned Commitments (if any)
contemplated by Section 2(c) shall have been consummated and the Administrative
Agent shall have received the payments for the accounts of the Declining
Lenders, if any, contemplated by Section 2(c).

(f) The Administrative Agent shall have received payment from the Borrower,
(i) for the account of each Replacement Lender an upfront fee in an aggregate
amount equal to 0.25% of each Replacement Lender’s allocated Assigned
Commitments (or, if less, the excess of such Lender’s aggregate Commitments
after giving effect to this Amendment over its Existing Commitments) and
(ii) for the account of each Extending Lender, an extension fee (the “Extension
Fee”) in an aggregate amount equal to 0.10% of such Extending Lender’s Extended
Commitments (which, for purposes of determining the Extension Fee, shall be
deemed not to include the Assigned Commitments, if any, of such Extending
Lender).

(g) The Borrower shall have paid all other fees and other amounts due and
payable including, to the extent invoiced, payment or reimbursement of all fees
and expenses (including the reasonable fees, charges and disbursements of
counsel) required to be paid or reimbursed by any Loan Party to the
Administrative Agent or the Arranger in connection with the Amendment and the
transactions contemplated hereby or under Section 9.03 of the Credit Agreement.

(h) The Replacement Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act to the extent requested at least 10 days prior to the Amendment
Effective Date.

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment Effective Date and such notice shall be conclusive and binding.
Notwithstanding the foregoing, this Amendment shall not become effective, and
the obligations of the Lenders to make, fund or extend Loans as provided for
herein will automatically terminate, if each of the conditions set forth or
referred to in this Section 6 has not been satisfied at or prior to 5:00 p.m.,
New York City time, on April 30, 2014 (it being understood that any such failure
of this Amendment to become effective will not affect any rights or obligations
of any Person under the Credit Agreement).

SECTION 6. Effect of Amendment. (a) Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Agents under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or of

 

11



--------------------------------------------------------------------------------

any other Loan Document, all of which are ratified and affirmed in all respects
and shall continue in full force and effect. Nothing herein shall be deemed to
entitle the Borrower to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances.

(b) On the terms and subject to the conditions set forth herein, effective as of
the Amendment Effective Date, for all purposes of the Loan Documents, (i) the
Extended Commitments shall constitute “Commitments”, (ii) each Extended
Revolving Loan shall constitute a “Revolving Loan” and a “Loan” and (iii) each
Extending Revolving Lender and Replacement Lender shall, in respect of its
Extended Revolving Credit Commitments, be a “Consenting Lender” and a “Lender”
and shall have all the rights and obligations of a Lender holding a Commitment
under the Credit Agreement. Except to the extent provided in Section 4 hereof,
the terms and conditions of the Extended Commitments shall be identical to those
of the Existing Commitments.

(c) On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, and each reference to the Credit Agreement in any other Loan Document
shall be deemed a reference to the Credit Agreement as amended hereby. Insofar
as it provides for the extension of the Maturity Date applicable to the Existing
Commitments and Existing Revolving Loans, this Amendment shall be deemed to be a
“Maturity Date Extension Request” for all purposes of the Credit Agreement and
the other Loan Documents and shall constitute an amendment permitted under
Section 2.21(f) of the Credit Agreement. This Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

(d) The changes to the definition of “Applicable Rate” in Section 1.01 of the
Credit Agreement effective pursuant to this Amendment shall apply and be
effective on and after the Amendment Effective Date. The definition of
“Applicable Rate” in Section 1.01 of the Credit Agreement immediately prior to
giving effect to this Amendment shall apply and be effective for the period
ending on, but not including, the Amendment Effective Date.

(e) Each of the parties to this Amendment hereby acknowledges and agrees that on
the Amendment Effective Date, each Lender immediately prior to such
effectiveness will automatically and without further act be deemed to have
assigned or to have assumed, as the case may be, Commitments under the Credit
Agreement and participations under the Credit Agreement in outstanding Letters
of Credit such that, after giving effect to the effectiveness of this Amendment
and each such deemed assignment and assumption of Commitments and
participations, the percentage of the aggregate outstanding (A) Commitments
under the Credit Agreement and (B) participations under the Credit Agreement in
Letters of Credit held by each Lender will equal such Lender’s pro rata

 

12



--------------------------------------------------------------------------------

share of the aggregate amount of Commitments as set forth on Schedule 2.01
hereto.

SECTION 7. Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 8. Counterparts; Integration; Effectiveness. This Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging shall be effective as delivery
of a manually executed counterpart of this Amendment.

SECTION 9. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

SECTION 10. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment,
including the reasonable fees, charges and disbursements of Cravath, Swaine &
Moore LLP, counsel for the Administrative Agent, as well as all other
out-of-pocket expenses payable under the Credit Agreement that have not yet been
reimbursed to the extent such fees and expenses are invoiced prior to the
Amendment Effective Date.

[Remainder of page intentionally left blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

NEWMONT MINING CORPORATION,   by  

/s/ Thomas P. Mahoney

    Name:   Thomas P. Mahoney     Title:   Vice President and Treasurer JPMORGAN
CHASE BANK, N.A., individually and as Administrative Agent, Swingline Lender and
Issuing Bank,   by  

/s/ Gitanjali Pundir

    Name:   Gitanjali Pundir     Title:   Vice President



--------------------------------------------------------------------------------

Name of Lender: BNP PARIBAS,

Individually and as Issuing Bank

  By  

/s/ Angela Bentley Arnold

    Name:   Angela Bentley Arnold     Title:   Managing Director For any Lender
requiring a second signature line:

Name of Lender: BNP PARIBAS,

Individually and as Issuing Bank

  By  

/s/ Melissa Dyki

    Name:   Melissa Dyki     Title:   Director



--------------------------------------------------------------------------------

Name of Lender: U.S. BANK, NATIONAL ASSOCIATION,

individually and as Issuing Bank

  By  

/s/ Marty McDonald

    Name:   Marty McDonald     Title:   AVP



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

SECOND AMENDMENT TO THE CREDIT AGREEMENT

OF NEWMONT MINING CORPORATION.

 

Name of Lender: Bank of Montreal, Chicago Branch   by  

/s/ Yacouba Kane

    Name:   Yacouba Kane     Title:   Vice President Name of Lender: The Bank of
Tokyo-Mitsubishi UFJ, Ltd.   by  

/s/ Mark Maloney

    Name:   Mark Maloney     Title:   Authorized Signatory Name of Lender:
Citibank, N.A.   by  

/s/ Michael Vondriska

    Name:   Michael Vondriska     Title:   Vice President



--------------------------------------------------------------------------------

Name of Lender: Credit Suisse AG, Cayman Islands Branch   by  

/s/ Alain Daoust

    Name:   Alain Daoust     Title:   Authorized Signatory For any Lender
requiring a second signature line:   by  

/s/ Ryan Long

    Name:   Ryan Long     Title:   Authorized Signatory Name of Lender: HSBC
Bank USA, National Association   by  

/s/ Alexandra Barrows

    Name:   Alexandra Barrows     Title:   Vice President Name of Lender: Mizuho
Bank (USA)   by  

/s/ Leon Mo

    Name:   Leon Mo     Title:   Senior Vice President



--------------------------------------------------------------------------------

Name of Lender: The Royal Bank of Scotland plc, Canada Branch   by  

/s/ Shehan De Silva

    Name:   Shehan De Silva     Title:   Vice President   by  

/s/ David Wright

    Name:   David Wright     Title:   Director

 

Name of Lender: Sumitomo Mitsui Banking Corporation   by  

/s/ James D. Weinstein

    Name:   James D. Weinstein     Title:   Managing Director

 

Name of Lender: The Bank of Nova Scotia   by  

/s/ Ray Clarke

    Name:   Ray Clarke     Title:   Managing Director

 

  For any Lender requiring a second signature line:   by  

/s/ Ian Stephenson

    Name:   Ian Stephenson     Title:   Director



--------------------------------------------------------------------------------

Name of Lender: Australia and New Zealand Banking Group Limited   by  

/s/ Damodar Menon

    Name:   Damodar Menon     Title:   Executive Director Name of Lender: Royal
Bank of Canada   by  

/s/ Stam Fountoulakis

    Name:   Stam Fountoulakis     Title:   Authorized Signatory Name of Lender:
Societe Generale   by  

/s/ Emmanuel Chesneau

    Name:   Emmanuel Chesneau     Title:   Managing Director Name of Lender:
Westpac Banking Corporation   by  

/s/ David Brumby

    Name:   David Brumby     Title:   Executive Director



--------------------------------------------------------------------------------

Name of Lender:

 

Banco Bilbao Vizcaya Argentaria S.A., New York Branch

  by  

/s/ Mauricio Benitez

    Name:   Mauricio Benitez     Title:   Vice President For any Lender
requiring a second signature line:   by  

/s/ Luca Sacchi

    Name:   Luca Sacchi     Title:   Managing Director

 

Name of Lender:

 

Bank of America, N.A.

  by  

/s/ James K.G. Campbell

    Name:   James K.G. Campbell     Title:   Director

 

Name of Lender:

 

Canadian Imperial Bank of Commerce, New York Branch

  by  

/s/ Dominic Sorresso

    Name:   Dominic Sorresso     Title:   Authorized Signatory

 

  For any Lender requiring a second signature line:   by  

/s/ Zhen Ma

    Name:   Zhen Ma     Title:   Authorized Signatory



--------------------------------------------------------------------------------

Name of Lender:

 

Commonwealth Bank of Australia

  by  

/s/ Greg Caione

    Name:   Greg Caione     Title:   Executive Director, Natural Resources Name
of Lender: UBS AG, Stamford Branch   by  

/s/ Lana Gifas

    Name:   Lana Gifas     Title:   Director   For any Lender requiring a second
signature line:   by  

/s/ Jennifer Anderson

    Name:   Jennifer Anderson     Title:   Associate Director



--------------------------------------------------------------------------------

Schedule A

Commitments

 

Bank

   Extension Commitment  

JPMorgan Chase Bank, N.A.

   $ 175,000,000   

Bank of Montreal, Chicago Branch

   $ 175,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 175,000,000   

BNP Paribas

   $ 175,000,000   

Citibank, N.A.

   $ 175,000,000   

Credit Suisse AG

   $ 175,000,000   

HSBC Bank USA, National Association

   $ 175,000,000   

Mizuho Bank (USA)

   $ 175,000,000   

The Royal Bank of Scotland plc, Canada Branch

   $ 175,000,000   

Sumitomo Mitsui Banking Corporation

   $ 175,000,000   

The Bank of Nova Scotia

   $ 145,000,000   

U.S. Bank National Association

   $ 145,000,000   

Australia and New Zealand Banking Group Limited

   $ 115,000,000   

Royal Bank of Canada

   $ 115,000,000   

Societe Generale

   $ 115,000,000   

Westpac Banking Corporation

   $ 115,000,000   

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

   $ 100,000,000   

Bank of America, N.A.

   $ 100,000,000   

Canadian Imperial Bank of Commerce, New York Branch

   $ 100,000,000   

Commonwealth Bank of Australia

   $ 100,000,000   

UBS AG Stamford Branch

   $ 100,000,000      

 

 

 

TOTAL:

   $ 3,000,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule B

Assigned Commitments

Deutsche Bank AG New York Branch, with respect to its $165,000,000 commitment,
which is assigned to Lenders as reflected on Schedule A.